DETAILED ACTION
Status of the Claims
Claims 1-19 and 28-29 are currently pending.
Claims 5, 13-15, 17, and 29 have been withdrawn as being drawn to non-elected subject matter (see previous actions).
Claims 1-4, 6-12, 16, 18-19, and 28 are examined herein.
The following Office Action is in response to Applicant’s communication dated 10/28/2020.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejection of claim 19 under 35 U.S.C. 101 is withdrawn in light of amendments made to the claims by Applicant, since the use of probes that were 150-260 nucleotides in length was not considered well-understood, routine, and conventional as of the effective filing date.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Claim Objections
Necessitated by Amendments
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 


Modified Claim Rejections - 35 USC § 101
Necessitated by Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 16, 18, and 28 are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) recite(s) the natural correlation between statistical analysis of DNA sequence reads and risk of a chromosomal and/or subchromosomal abnormality, which is a natural phenomenon or law of nature.  The claim(s) also recite(s) performing concepts such as determining and statistical analyses, which is an abstract idea exception that corresponds to mental processes and/or an idea ‘of itself’.  
Every claimed invention must be examined to determine whether the claimed invention complies with 35 U.S.C. 101, particularly whether the claimed invention falls within a 35 U.S.C. 101 judicial exception of non-patentable subject matter (e.g. an abstract idea, law of nature, natural phenomenon, natural product etc.).  Phenomena of nature, though just discovered, natural products, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.  See MPEP 2106.  As per the “2019 Revised Subject Matter Eligibility Guidance” (Federal Register Vol. 84, No. 4, available 01-07-2019), claims drawn to a process, machine, manufacture or composition of matter are further analyzed according to a two-part process to determine if A) the claim(s) is/are “directed significantly more than the judicial exception.
Part 2A) Regarding the “1st prong” of the analysis, the instant invention of claim 1 is drawn to a process that recites the judicial exception of the natural correlation between DNA sequence read data, which has been mathematically manipulated, and risk of a chromosomal and/or subchromosomal abnormality, as per the claim preamble and step (i).  The instant invention of claim 1 is also drawn to the judicial exception of an abstract idea at steps (f)-(i), comprising aligning sequence data, performing multiple statistical analysis steps, and assigning score values based computational analysis, which are all mental processes.  It is further noted that, in addition, these analysis steps may be considered, under the broadest reasonable interpretation of the claim in light of the instant Specification, as mathematical calculations.  The claim analysis continues (i.e. 2nd prong) with identifying additional elements beyond the judicial exception(s) that might evidence integration of the judicial exception(s) into a practical application.  The steps or elements in addition to the judicial exception(s) are: (a) preparing a sequencing library from amplified maternal and fetal DNA, (b) preparing custom hybridization probes (termed “Target Capture Sequences (TACS)” in the claims), (c) hybridizing the sequencing library with capture probes, (d) isolating the hybridized polynucleotides, and (e) amplifying and sequencing the isolated polynucleotides.  These steps, recited at a high level of generality, comprise routine data gathering, which is considered an insignificant extra-solution activity.  This data gathering is required for using the judicial 
Part 2B) The eligibility analysis proceeds with identifying any additional elements or limitations, separate from the judicial exception(s), that might potentially render the claim(s) directed to a judicial exception patent eligible.  To render the claims patent-eligible, these elements must comprise meaningful limitations that add to or transform the judicial exception to the effect that it amounts to significantly more than the natural correlation or abstract idea itself - i.e. provide an “inventive concept”.  The elements of claim 1 that are in addition to the judicial exception comprise (a) preparing a sequencing library from amplified maternal and fetal DNA, (b) preparing custom hybridization probes (termed “Target Capture Sequences (TACS)” in the claims), (c) hybridizing the sequencing library with capture probes, (d) isolating the hybridized polynucleotides, and (e) amplifying and sequencing the isolated polynucleotides.  When considered separately and in combination, these elements do not add significantly more et al. (J. Mol. Diag., 2015, 17(1):64-75, of record), the latter of which compares four commercially available kits and methods for targeted DNA sequencing.  Of note, the general description of the targets for enrichment, via characteristics of TACS, does not distinguish any of the physical process steps such that they are non-routine.  There are no additional claim elements that add a specific limitation or combination of limitations that are not well-understood, routine and conventional activities in the industry, add non-conventional features, constitute an improvement to another technology or technical field, apply the judicial exception using a particular machine, and/or effect a particular transformation or reduction of a particular article.  Thus, the careful consideration of elements claimed in addition to the judicial exception(s) leads to the conclusion that instant claim 1 does not recite significantly more than the natural phenomenon or abstract ideas.
The dependent claims were similarly analyzed for steps or elements in addition to the judicial exception(s) that might, separately or in combination, integrate the judicial Claims 2 and 4 further limit the natural correlation, but do not apply or add something in addition to it.  Claims 3, 9-12, 16, and 18 relate to characteristics of the targets of hybridization, but do not add additional (non-data gathering) process steps or require the use of a particularly defined reagent.  Claim 6 further limits the nature of the sample.  However, using the recited maternal plasma sample does not add a process step to the method or modify a claimed physically active step.  In addition, the maternal plasma sample is routinely used for NIPD, and is at best considered a field of use limitation.  Claims 7 and 8 recite hybridization probes that are either bound or free in solution, which could be considered to further limit the hybridizing step.  However, both (data gathering) hybridization approaches are well-understood, routine and conventional in the field (see, e.g. Agilent at p. 4 and Samorodnitsky).  As noted for claim 1, under a broadest reasonable interpretation of the claims, the limitations are considered as abstract steps in the category of mental processes (and can also reasonably be considered as mathematical calculations).  For example, estimation of a fetal fraction, as per claim 28, is an evaluation or judgment that can be performed in the human mind.  Thus, a careful evaluation of the dependent claims failed to reveal the practical application of the judicial exception to, e.g., effect an improvement to the functioning of a computer or other technology/technical field, effect a particular treatment or prophylaxis for a disease or medical treatment, implement a particular machine that is integral to the claim, or effect a transformation or reduction of a particular article to a different state or thing, or to apply the judicial exception in another meaningful way beyond generally linking its use to a particular technological significantly more, such as: improvements to another technology or technical field; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; and/or adding a limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.
In summary, claims 1-4, 6-12, 16, 18, and 28 do not integrate the judicial exception(s) into a practical application or provide an inventive concept and, accordingly, are not patent-eligible.  Therefore, the claims are patent ineligible.
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
	
***
Response to Arguments
The 10/28/2020 remarks argue: claims are patent eligible.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
in addition to the judicial exceptions (i.e. abstract idea and natural correlation).  The additional elements of instant claim 1 comprise the data gathering steps of preparing a sequencing library, hybridizing probes to the library so as to enrich for sequences of interest via hybridization, a nucleic acid amplification step and DNA sequencing.  As per MPEP 2106.05(g), necessary data gathering is an insignificant extra-solution activity.  Claim 1 apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Indicators that an additional element (or combination of elements) may have integrated the exception into a practical application include: an additional element that reflects an improvement in the functioning of a computer; an improvement to other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; an additional element effects a transformation or reduction of a particular article to a different state or thing; and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Next, the remarks submit “that the present claims clearly integrate the judicial exception into an inventive method, and specifically require the ‘assignment’ of score values - clearly an active transformation of the judicial exception that is significantly more than just ‘applying’ the exception.”  In response, it is respectfully noted that “assigning score values” based on the analyzed data is also reasonably a mental process and/or data manipulation, thus being a judicial exception itself, is unable to be considered “significantly more” than the judicial exception(s) recited in the claim.

The remarks then assert “method disclosed in Samorodnitsky indicates probes having GC% content over 80% (see figure 3C and Supp Fig. 5 and 6) unlike the instant disclosure (19-50%)”.  In response, it is noted that Samorodnitsky shows probes with a large range of %GC content, as per the Impact of GC Content on Target Capture section on pages 70-71.
The remarks then state “The length of probes used in Samorodnitsky ranges from 25 bp to 30bp bp (see Table 1) and therefore does not disclose the use of longer probes (up to 260 bp, used in the present invention for maximizing enrichment efficacy).”  In response, it is noted that independent claim 1 recites a probe length range of 100-260 and the commercial kits reviewed in Samorodnitsky used probes up to 120 bases (e.g. as per Table 1).  Dependent claim 19 recites probes 150-260 nucleotides in length, however, it is noted that claim 19 is not being rejected under 35 U.S.C. 101.  
Next, the remarks state “HaloPlex, SeqCap, Nextera and SureSelect, all require sonicated input DNA, and a hybridization time ranging from 48 hours to 96 hours which is significantly longer that the hybridization time required in the presently claimed invention (12-48 hours). Furthermore, all of the above mentioned methods require 
Finally, the remarks state “all the methods tested by Samorodnitsky use baits covering the whole genome, unlike the present invention that targets only the chromosomes 13, 18, 21, X and Y.”  It is noted that this limitation is not in the independent claim, however, it is recited in claim 3, which is also rejected herein.  In response, it is noted that the choice of target will naturally vary depending on the specific application, and Samorodnitsky does not argue that it must be the whole genome.  Rather the title uses the term “Custom Capture” and the abstract begins with the sentence “Targeted, capture-based DNA sequencing is a cost-effective method to focus sequencing on a coding region or other customized region of the genome.”  

Conclusion
No claims are allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639